Case: 1:15-cv-01067 Document #: 705 Filed: 03/13/19 Page 1 of 1 PageID #:26006

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Oil−Dri Corporation of America
                                      Plaintiff,
v.                                                     Case No.: 1:15−cv−01067
                                                       Honorable Matthew F. Kennelly
Nestle Purina Petcare Company
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 13, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing held
on 3/13/2019. Motions to seal [684], [692], and [699] are granted. Plaintiffs motion for
summary judgment pursuant to Rule 56(a) [690] is terminated without prejudice to file a
Rule 50 motion at the appropriate time. Motion to strike [687] is granted as stated in open
court. Motions [696] and [698] are terminated as motions because they are responses.
Motion to reconsider as stated in open court is to be filed as soon as possible; response to
be filed by 3/15/2019. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
